DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7 are rejected under 35 U.S.C. 101 because they are directed to nonstatutory subject matter.  Claim 1 cover both statutory non-statutory embodiments, under the broadest reasonable interpretation of the claim when read in light of specification and in view of one skilled in the art; these claims embrace subject matter that is not eligible for patent protection and therefore are directed to non-statutory subject matter.    According to paragraph [0086] of the applicant specification, a computer-readable medium includes wireless signal and transmission media includes a carrier wave. Signals per se are non-statutory subject matter.   See page 2 of USPTO Memorandum, “New Interim Patent Subject Matter Eligibility Examination Instructions,” August 24, 2009, which may be located on the USPTO website at:  <http://www.uspto.gov/web/offices/pac/dapp/opla/2009-08-25_interim_101_instructions.pdf>.

Claims 2-7 are rejected under 35 U. S.C 101 since they don't appear to fix the deficiency raised in claim 1. 


Step 1: The claims 1-7 are a medium, claims 8-14 are a system and claims 15-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A Prong 1:  Independent claims 1, 8 and 15 recites receiving notification of transactions activity the notification includes an account identifier, transaction catory, and an amount credit card account being with a user id determine the credit card account is eligible for a cash back award as result of the transaction activity and automatically direct a cash transfer by a cash disbursement service to a cash account associated with the user ID, thereby causing a substantially immediate transfer or cash from a business entity account to the cash account.   The determination limitation as drafted is a process that under its broadest reasonable interpretation covers the performance of the eligibility of the credit card in the mind but for the recitation generic computer components.   The confirming limitation as drafted is a process that under its broadest reasonable interpretation covers the verification of the approval of the payment in the mind but for the recitation generic computer components.   That is, other than reciting computer components (process, media, and instructions), nothing in the claims element preclude the step from practically being performed in the mind.    For example, but for computer components 

Step 2A Prong 2: The claim recite addition elements receiving and sending information for performing the determining step and automatically transferring via cash disbursement service to cash account.  The receiving step is recited at a high level of generality (i.e., as a general means of gathering   data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computer components that performs the determining step is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., processor, cash disbursement service).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., processor, cash disbursement service). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Step 2B:  
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the claimed computer components are anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving  or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claims, and thus they are ineligible

Dependent claims 2-4, 7, 13-14, and 16-17 these claims recite limitation that further define the same abstract idea noted claims 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons give above.  

Dependent claims 5-6, 10, 12 and 18-20, these claims recite limitation that further define the same abstract idea noted claims 1.  The claims further recite performing the reconciliation process .., determining the total amount of cash transfers determining a total amount   and confirming the total amount.  The determination limitation as drafted is a process that under its broadest reasonable interpretation covers the performance of the eligibility of the credit card in the mind but for the recitation generic computer components.  That is, other than reciting computer components (process, media, and instructions), nothing in the claims element preclude 

Dependent claims 9, this claim recite limitation that further define the same abstract idea noted claims 1.   In addition, the claim recite additional limitation of wallet includes a credit service and cash serve.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons give above.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US Pub., No., 2017/0178174 A1) in view of Johnson et al (US Pub., 2005/00214557 A1)

With respect to claim 1,  Mitchell teaches a computer-readable medium comprising computer-executable instructions stored thereon, when executed the computer-executable instructions are effective to cause a computing system (paragraph [0095], discloses a computer readable medium may provide volatile or non-volatile storage) to: 

	receive a notification of a transaction activity on a credit card account, the notification including an 	account identifier, a transaction category, and an amount, the credit card account being associated with a user ID (paragraph [0042], discloses  automatic enrollment through a purchase transaction  includes the step or the system, receiving an electronic  payment customer  account number or identifier (including for example but no limitation, a credit card capture number..., when user purchase something whether  an only commerce.., and paragraph [0120], discloses transaction  notification files sent and contain information of , the files includes a merchant  ID, a consumer ID, a card token, transaction  time, transaction  amount ant transaction  ID)    ; and 
	automatically direct a cash transfer by a cash disbursement service to a cash account associated with the user ID, thereby causing a substantially immediate transfer of cash from a business entity account to the cash account (paragraph [0034], discloses the loyalty and reward points or unity are automatically distrusted to the customer member account …,  automatic credit to the electronic payment card account  ,  paragraph [0041], disclose automatically  load it to the electronic  payment card paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account). 
 Mitchell teaches the above elements including different types of offers including a cash back offers.., a credit eligible offer is preferably a special offer which is purchase with currency…, (paragraph [0038]).  Nevertheless, Mitchell does not explicitly teach the corresponding eligible offer is provided based determined that the credit card account is eligible for a cash back award as a result of the transaction activity 

However, Johnson  teaches determine that the credit card account is eligible for a cash back award as a result of the transaction activity (paragraph [0008], discloses a customer  who is rewarded with a cash back bonus paragraph [0037, disclose a financial account up-front incentive system in accordance with the present invention preferable automatically  monitors  customer  account activity to determine automatically whether or not the account activity condition ..,  satisfied.., and paragraph [0062], discloses a determining is made whether or not any of the account activity qualifies for special deal ) .  Therefore, it would have been obvious to the ordinary skill in the art at the time of the invention was made to modify merchant-based registration and management system of Mitchell with a determination feature for determining reward of Johnson in order to reducing the risk involved by better identifying the program specifies and eligible participant who will be offered an up-front incentive (see Johnson, paragraph [0035]). 
 (paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account).  
 

	With respect to claim 3, Mitchell in view of Johnson teaches elements of claim 1, furthermore Mitchell teaches the computer-readable medium  wherein the instructions to automatically direct the cash transfer to the cash account occurs within a  first period of receiving the notification of the transaction activity on the  credit card account (paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account) wherein the first period is less than a credit card account statement period(paragraph [0118], discloses processing transaction notification form data partners, enforcing redemption rules and issuing statement credit instructions). 



	send a communication to the business entity account identifying an amount to transfer, a transaction reference ID, and an identification of the cash account (paragraph [0118], discloses sending authorization request to the external partner [business entity], the external partner authorizing the transaction.., sending a transaction file to the external partner  ...). 

	 With respect to claim 5, Mitchell in view of Johnson teaches elements of claim 3, furthermore Mitchell teaches the computer-readable medium wherein the instructions are effective to cause the computing system to: 
  	perform a reconciliation process at an end of a second period, wherein the second period is greater than the first period, but less than the credit card account statement period, the reconciliation process is defined by the instructions that are effective (paragraph [0130], discloses convert point balance or any other type of reward balance to cash back or award cash back [reconciliation process] .., specific cash back amount to be placed on the account) to:  
	
Mitchell teaches the above elements including user pays a subscription fee on periodic bases (e.g., monthly) for access to incentive (offers and rewards) (paragraph [0077]).  Mitchell does not explicitly teach:
all transaction activity occurring within the second period, determine a total amount of cash transfers that should have occurred during the second period based on the transaction activity;  


However Johnson teaches for all transaction activity occurring within the second period, determine a total amount of cash transfers that should have occurred during the second period based on the transaction activity (paragraph [0007], discloses proved a reward, either in the form of cans back. and paragraph [0062], discloses total points have been calculated, the point totals for the customer account (e.g., YTE, MTD and dally point totals calculated..);  
	determine a total amount of confirmed cash transfers during the second period;  and 	confirm that the total  amount of cash transfers that should have occurred equals the total amount of  confirmed cash transfers during the second period (paragraph [0067], discloses customer’s point total in the point table database updated.., the points required to issue reward certificate have been used).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify convert point balance or any other type of reward balance to cash back of Mitchell with implement the statement processing function of Johnson in order to provide to the customer the current status of the account with respect to point/reward activity in the latest reporting period (see Johnson paragraph [0069]).  


	 With respect to claim 6, Mitchell in view of Johnson teaches elements of claim 1, furthermore Mitchell teaches the computer-readable medium wherein the instructions to 
	determine an existence of a cash account by storing a record of accounts associated with a user ID(paragraph [0024], discloses database of customer  electronic  payment account and corresponding payment information .., paragraph  [0029], discloses the loyalty and reward platform database includes information and access to information from the electronic payment card or account authorization file );   and 
	determine that the cash account is provided by a cash disbursement service that is the same as the business entity account (paragraph [0006], disclose determine whether an offer loaded onto the card holder credit card). 

 	With respect to claim 7, Mitchell in view of Johnson teaches elements of claim 1, furthermore Mitchell teaches the computer-readable medium wherein the instructions to 
automatically direct the cash transfer to the cash account associated with the user ID is includes instructions to sign a communication by a rewards engine to the cash disbursement service instructing the cash disbursement service to  automatically direct the cash transfer to the cash account associated with the  user ID(paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account) wherein the first period is less than a credit card account statement period(paragraph [0118], discloses processing transaction notification form data partners, enforcing redemption rules and issuing statement credit instructions). 

	With respect to claim 8, Mitchell teaches a system including an electronic wallet (paragraphs [0020], [0023] and [0028] discloses mobile wallet) comprising: 
	 at least one processor (paragraph [0029], discloses merchant processors or all processors); and 
	at computer-readable medium storing computer-executable instructions which, when executed, the computer-executable instructions are effective to cause the at least one processor (paragraph [0088], discloses computing system capable of executing any or all aspect of software.., and paragraph [0095], discloses a computer readable medium may provide volatile or non-volatile storage) to: 
	receive, a request to pay at least a portion of a credit card balance with cash from a cash account, the request identifying a credit card account, an amount of payment, a cryptographic code that is related to biometric data of a user having the cash account, and a transaction ID (paragraph [0034], discloses automatic credit to the electronic payment card account [pay at least a portion of credit card balance] and paragraph [0103], discloses upon payment information being received at the tablet via a card read .., encrypted payment information added ..);  

	send payment details to a credit card account service that manages the credit card balance, the payment details including the transaction ID, and the amount of payment (paragraph [0120], discloses transaction  notification files sent and contain information of , the files includes a merchant  ID, a consumer ID, a card token, transaction  time, transaction  amount ant transaction  ID);  

	receive, from the credit card account service, a request to  process the payment, the request including the transaction ID(paragraph [0024], discloses transform  customer  payment information into marketing  functionality   paragraph [0120], discloses transaction  notification files sent and contain information of , the files includes a merchant  ID, a consumer ID, a card token, transaction  time, transaction  amount ant transaction  ID);  
	
	instruct a cash account associated with the user to transfer the amount of payment to the credit card account service, thereby the amount of payment is transferred in a transaction characterized by a substantially real time release of an open to buy in the amount of the payment(paragraph [0024], disclose settlement data, directly in real time or near real time, paragraph [0034], discloses the loyalty and reward points or unity are automatically distributed to the customer member account …,  automatic credit to the electronic payment card account  ,  paragraph [0041], disclose automatically  load it to the electronic  payment card paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..  paragraph 0128], discloses receives cash back direct to their enrolled account and paragraph [0150], discloses earn reward that are redeemable at merchants wherein); and
	 receive a confirmation of a successful transaction (paragraph [0006], discloses a transaction approve request is generated). 
 Mitchell teaches the above elements including transaction ID is associated with an approved request (paragraph [0034], discloses the loyalty and reward points or unity are automatically distributed to the customer member account …, automatic credit to the electronic payment card account and paragraph [0120], discloses the files preferable include a merchant ID, a consumer ID a card token, transaction time, transaction amount and transaction ID).  Nevertheless, Mitchell does not explicitly teach the corresponding transaction files has been confirmed   to pay the at least the portion of the credit card balance.  

However, Johnson teaches confirm (paragraph [0047], discloses confirming redemption [payment]). Therefore, it would have been obvious to the ordinary skill in the art at the time of the invention was made to modify transaction notification file   of Mitchell with a feature of confirming the transaction of Johnson in order to reducing the risk involved by better identifying the program specifies and eligible participant who will be offered an up-front incentive (see Johnson, paragraph [0035]). 

	With respect to claim 9, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system, wherein the electronic wallet includes a credit service and a cash service (paragraph [0028], discloses credit, cared, debit card [cash service], mobile wallet devices) . 
 
	With respect to claim 10, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system wherein after the receipt of the request to pay the  at least the portion of the credit card balance, the instructions are further  effective to cause the at least one processor to: 
institution (paragraph [0028], discloses debit card, prepaid cards [cash account]). 

	 With respect to claim 11, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system wherein after the receipt of the request to pay the at least the portion of the credit card balance, the instructions are further effective to cause the at least one processor to: 
	save the payment details indicating the payment amount and the transaction ID (paragraph [0024], discloses database of customer  electronic  payment account and corresponding payment information and paragraph [0053], discloses analyzing in the database the consumer user’s spend data and product and/or services included in each purchase); and 
	after the receipt of the confirmation of the successful transaction, delete the saved payment details (paragraph [0141], discloses add or delete debit card or credit card). 

 	With respect to claim 12, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system wherein the instruction to the cash account associated with the user to transfer the amount of payment to the credit card account service includes at least information the transaction ID, the amount of the transaction, and a digital signature of wallet cash service(paragraph [0034], discloses the loyalty and reward points or unity are automatically distributed to the customer member account …, automatic credit to the electronic payment card account , paragraph [0120], discloses the files preferable include a merchant ID, a consumer ID a card token, transaction time, transaction amount and transaction ID and paragraph [0131], discloses share private key the platform to verify the signature ).  . 

 With respect to claim 13, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system wherein the instructions to confirm that the transfer ID is associated with the approved request to pay the at least the portion of the credit card balance includes checking that the information received in the request from the credit card account service match the saved payment details indicating the payment amount and the transaction ID. 
 (paragraph [0034], discloses the loyalty and reward points or unity are automatically distributed to the customer member account …, automatic credit to the electronic payment card account and paragraph [0120], discloses the files preferable include a merchant ID, a consumer ID a card token, transaction time, transaction amount and transaction ID).  

	With respect to claim 14, Mitchell in view of Johnson teaches elements of claim 8, furthermore, Mitchell teaches the system wherein after the receipt of the confirmation of the successful transaction by the electronic wallet, the instructions are further effective to cause the at least one processor to: 
	inform the credit card account service that the payment was successful, which triggers the credit card account service to release the open to buy in the amount of the payment (paragraph [0006], discloses information about offer, coupons, vouchered etc., loaded onto a cardholder’s credit product to be stored .., cardholder use the card product to purchase and a good or service a transactions approval request is generated). 
 

  With respect to claim 15, Mitchell teaches method comprising: 

	receiving a notification of a transaction activity on a credit card account, the notification including an 	account identifier, a transaction category, and an amount, the credit card account being associated with a user ID (paragraph [0042], discloses  automatic enrollment through a purchase transaction  includes the step or the system, receiving an electronic  payment customer  account number or identifier (including for example but no limitation, a credit card capture number..., when user purchase something whether  an only commerce.., and paragraph [0120], discloses transaction  notification files sent and contain information of , the files includes a merchant  ID, a consumer ID, a card token, transaction  time, transaction  amount ant transaction  ID)    ; and 
	automatically direct a cash transfer by a cash disbursement service to a cash account associated with the user ID, thereby causing a substantially immediate transfer of cash from a business entity account to the cash account (paragraph [0034], discloses the loyalty and reward points or unity are automatically distrusted to the customer member account …,  automatic credit to the electronic payment card account  ,  paragraph [0041], disclose automatically  load it to the electronic  payment card paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account);
	receiving  second a notification (paragraph [0102], discloses each customer  enrollment [ second notification])  of a transaction activity on a credit card account, the notification (paragraph [0042], discloses  automatic enrollment through a purchase transaction  includes the step or the system, receiving an electronic  payment customer  account number or identifier (including for example but no limitation, a credit card capture number..., when user purchase something whether  an only commerce.., and paragraph [0120], discloses transaction  notification files sent and contain information of , the files includes a merchant  ID, a consumer ID, a card token, transaction  time, transaction  amount ant transaction  ID)    ; and 
	automatically direct a cash transfer by a cash disbursement service to a cash account associated with the user ID, thereby causing a substantially immediate transfer of cash from a business entity account to the cash account (paragraph [0034], discloses the loyalty and reward points or unity are automatically distrusted to the customer member account …,  automatic credit to the electronic payment card account  ,  paragraph [0041], disclose automatically  load it to the electronic  payment card paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account). 

 Mitchell teaches the above elements including different types of offers including a cash back offers.., a credit eligible offer is preferably a special offer which is purchase with currency…, (paragraph [0038]).  Nevertheless, Mitchell does not explicitly teach the corresponding eligible offer is provided based determined that the credit card account is eligible for a cash back award as a result of the transaction activity 

However, Johnson  teaches determine that the credit card account is eligible for a cash back award as a result of the transaction activity (paragraph [0008], discloses a customer  who is rewarded with a cash back bonus paragraph [0037, disclose a financial account up-front incentive system in accordance with the present invention preferable automatically  monitors  customer  account activity to determine automatically whether or not the account activity condition ..,  satisfied.., paragraph [0061], discloses determination is made for each account.., and paragraph [0062], discloses a determining is made whether or not any of the account activity qualifies for special deal ) .  Therefore, it would have been obvious to the ordinary skill in the art at the time of the invention was made to modify merchant-based registration and management system of Mitchell with a determination feature for determining reward of Johnson in order to reducing the risk involved by better identifying the program specifies and eligible participant who will be offered an up-front incentive (see Johnson, paragraph [0035]). 

	With respect to claim 16, Mitchell in view of Johnson teaches elements of claim 15, furthermore Mitchell teaches the method  wherein   automatically direct the cash transfer to the cash account occurs within a  first period of receiving the notification of the transaction activity on the  credit card account (paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account) wherein the first period is less than a credit card account statement period(paragraph [0118], discloses processing transaction notification form data partners, enforcing redemption rules and issuing statement credit instructions). 

	send a communication to the business entity account identifying an amount to transfer, a transaction reference ID, and an identification of the cash account (paragraph [0118], discloses sending authorization request to the external partner [business entity], the external partner authorizing the transaction.., sending a transaction file to the external partner  ...). 


 	With respect to claim 18, Mitchell in view of Johnson teaches elements of claim 15, furthermore Mitchell teaches the method wherein the instructions are effective to cause the computing system to: 
  	perform a reconciliation process at an end of a second period, wherein the second period is greater than the first period, but less than the credit card account statement period, the reconciliation process is defined by the instructions that are effective (paragraph [0130], discloses convert point balance or any other type of reward balance to cash back or award cash back [reconciliation process] .., specific cash back amount to be placed on the account) to:  
	
Mitchell teaches the above elements including user pays a subscription fee on periodic bases (e.g., monthly) for access to incentive (offers and rewards) (paragraph [0077]).  Mitchell does not explicitly teach:

	determining a total amount of confirmed cash transfers during the second period; and 	confirming that the total amount of cash transfers that should have occurred equals the total amount of confirmed cash transfers during the second period. 

However Johnson teaches for all transaction activity occurring within the second period, determine a total amount of cash transfers that should have occurred during the second period based on the transaction activity (paragraph [0007], discloses proved a reward, either in the form of cans back. and paragraph [0062], discloses total points have been calculated, the point totals for the customer account (e.g., YTE, MTD and dally point totals calculated..);  
	determine a total amount of confirmed cash transfers during the second period;  and 	confirm that the total  amount of cash transfers that should have occurred equals the total amount of  confirmed cash transfers during the second period (paragraph [0067], discloses customer’s point total in the point table database updated.., the points required to issue reward certificate have been used).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify convert point balance or any other type of reward balance to cash back of Mitchell with implement the statement processing function of Johnson in order to provide to the customer the current status of the account with respect to point/reward activity in the latest reporting period (see Johnson paragraph [0069]).  



	determining an existence of a cash account by storing a record of accounts associated with a user ID(paragraph [0024], discloses database of customer  electronic  payment account and corresponding payment information .., paragraph  [0029], discloses the loyalty and reward platform database includes information and access to information from the electronic payment card or account authorization file );   and 
	determining that the cash account is provided by a cash disbursement service that is the same as the business entity account (paragraph [0006], disclose determine whether an offer loaded onto the card holder credit card). 

 	With respect to claim 20, Mitchell in view of Johnson teaches elements of claim 15, furthermore Mitchell teaches the method wherein the instructions to 
automatically direct the cash transfer to the cash account associated with the user ID is includes instructions to sign a communication by a rewards engine to the cash disbursement service instructing the cash disbursement service to  automatically direct the cash transfer to the cash account associated with the  user ID(paragraph [0045], discloses automatically adding the offer the electronic payment account of the corresponding customer  .., automatically  credit the account and/or triggering the offer win a customer  makes a purchase  ..and paragraph 0128], discloses receives cash back direct to their enrolled account) wherein the first period is less than a credit card account statement period(paragraph [0118], discloses processing transaction notification form data partners, enforcing redemption rules and issuing statement credit instructions). 
Prior Arts in the Record 
Mitchell (US Pub., No., 2017/0178174 A1) discloses system and method for platform and operating a customer loyalty and reward platform including network and merchant base registration management. 
Johnson et al (Us Pub., No., 2005/0021457 A1) a system and method for incentivizing holders of financial account e.g., credit card account holder to engage in certain activities with those accounts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682